UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4164



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER LAMONT HILL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-02-59)


Submitted:   March 15, 2006                 Decided:   March 29, 2006


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick H. Marsh, HILL, TUCKER & MARSH, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Kelli H. Ferry, Assistant United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Christopher Lamont Hill appeals the district court’s

judgment on remand, finding Hill failed to provide evidence to

challenge     the   validity   of    the    information       contained      in   the

Government’s notice pursuant to 21 U.S.C. § 851 (2000), that the

Government’s notice was adequate and met § 851 requirements, and

sentencing Hill as a career criminal under § 851 to life in prison

on Counts One and Two, 360 months’ imprisonment on Counts Three and

Four,   and    96    months’   imprisonment         on    Count   Six,      to    run

concurrently, and 84 months of imprisonment on Count Five to run

consecutively. On appeal, Hill challenges the constitutionality of

§ 851 after United States v. Booker, 543 U.S. 220 (2005), because

§ 851 allows the Government to increase the maximum punishment

without proving the facts supporting the increase to a jury beyond

a reasonable doubt or alleging those facts in an indictment.                      Hill

also challenges the constitutionality of § 851(e), which precludes

a defendant from challenging a prior conviction that is more than

five years old.      See 21 U.S.C. § 851(e).

            First,    we   find     Hill’s       allegation    that    §    851    is

unconstitutional      foreclosed    by     the    prior   conviction       exception

discussed in Almendarez-Torres v. United States, 523 U.S. 224

(1998), which was reaffirmed by the Supreme Court in Booker.                      543

U.S. at 244 (“Any fact (other than a prior conviction) which is

necessary to support a sentence exceeding the maximum authorized by


                                     - 2 -
the facts established by a plea of guilty or a jury verdict must be

admitted by the defendant or proved to a jury beyond a reasonable

doubt.”); United States v. Cheek, 415 F.3d 349 (4th Cir. 2005).

          Next,    Hill   argues   that    the   statute   of   limitations

provision in § 851(e) that precludes a defendant from challenging

the validity of a prior conviction used to enhance a sentence if

the conviction is over five years old is unconstitutional. We find

Hill’s argument without merit.       See Custis v. United States, 511

U.S. 485 (1994).

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -